IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,084-04




BRANDON K. LAIR, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1105077 IN THE 262ND JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 262nd Judicial District Court of Harris County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.  
            On January 5, 2011, we held Relator’s application in abeyance and ordered the respondent,
the District Clerk of Harris County, to file a response. In our abeyance order, we wrote: “Should the
response include an order designating issues, proof of the date the district attorney’s office was
served with the habeas application shall also be submitted with the response.” On January 18, we
received copies of orders designating issues signed on March 31 and April 8, 2010, but no proof of
the date the district attorney’s office was served with Relator’s habeas application. This application
for leave to file shall be held in abeyance until the respondent has submitted the appropriate
response. Such response shall be submitted within 30 days of the date of this order.



Filed: January 26, 2011
Do not publish